        Case 1:20-cv-08762-KPF Document 16 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC BISHOP,

                          Plaintiff,                 20 Civ. 8762 (KPF)
                   -v.-
                                                          ORDER
VALOR GROUP LLC,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference scheduled in this matter for February 17, 2021,

at 11:00 a.m. will proceed telephonically. At the designated date and time, the

parties shall call (888) 363-4749 and enter access code 5123533#. Please note,

the conference line will not be available prior to 11:00 a.m.

      SO ORDERED.

Dated: February 12, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
